COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00307-CV


Scott Waller                           §    From the 96th District Court

v.                                     §    of Tarrant County (096-D03252-14)

City of Fort Worth, Tarrant County,    §    October 27, 2016
Fort Worth Independent School
District, Tarrant County College       §    Per Curiam
District, Tarrant County Hospital
District, and Tarrant Regional Water
District

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM